MEMORANDUM OPINION
                                          No. 04-11-00729-CR

                              IN RE Jeffrey Lawrence HALLIBURTON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

PETITIONS FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On October 4, 2011, relator filed two petitions for writ of mandamus, seeking to compel

the Texas Board of Pardons and Paroles to “vacate illegal order to participate in the (ISF)

Intermediate Sanction Facility Program and continue supervision re-affirming existing special

conditions.” However, this court does not have jurisdiction over the Texas Board of Pardons and

Paroles. By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). The writ is

not directed at a judge of a district or county court, and it is not necessary to enforce our



1
 This proceeding arises out of Cause Nos. 94-07-00209-CRA & 04-95-00251-CR, in the 81st Judicial District
Court, Atascosa County, Texas, the Honorable Donna S. Rayes presiding
                                                                               04-11-00729-CR


jurisdiction. Accordingly, relator’s petitions for writ of mandamus are dismissed for lack of

jurisdiction.

        Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-